DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/22/2021 has been entered.

				Claim Status
Claims 1, 2, 4, 6, 7, 10, 11-20 are pending and are examined and claims 3, 5, 8, and 9 are cancelled.

Claim Objections
Claims 1, 16, and 20 are objected to because of the following informalities:  The preamble “method of analyzing” is not precise since there is no analysis step. Please consider “tracking” or something related to the steps listed in the method claims or relate it back to the title “workflow and processing tissue sample”.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  For consistency, please replace “the first and second tracking data” with “the first tracking data and the second tracking data”. Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  Is the first tracking data and the second tracking data the same or different? The second tracking data includes the first tracking data. Appropriate correction is required.

Claim 2 is objected to because of the following informalities:  For consistency, please replace “the first and second tracking data” with “the first tracking data and the second tracking data”. Appropriate correction is required.

Claim 12 is objected to because of the following informalities:  Please remove “-“ dash between “system-including”. Appropriate correction is required.

Claim 13 is objected to because of the following informalities:  For consistency, please replace “the first and second tracking data” with “the first tracking data and the second tracking data”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 1, 16, and 20, the limitation “confirming” is unclear since there is no structure that does the confirming. Is it a manual confirmation that the technicians confirm the match or is it the control unit 610 whereby an algorithm is programmed to confirm the match? Examiner notes if control unit is added by amendment to claim 1, please correct dependencies such as claim 4 which positively recites a control unit.

Claims 2, 4, 6, 7, 10-15, and 17-19 are rejected by virtue of dependence on a rejected independent claim. 

				Additional Reference
Regarding Claims 1, 16, and 20, Williamson (US Pub 2010/0167334) teaches a system for processing tissue biopsy samples and a single tissue identifier ([0074] The first level would be one in which only a single tissue identifier DRC is used throughout the process for each patient. The single tissue identifier DRC would then be linked at each tissue process station back to the TSR stored in the database(s) of a health care information system.) However: 
Claim 1, the prior art of Williamson does not teach the flexible tissue sample tray corresponding to a shape of the tissue container once placed in the tissue container; (f) scanning the first and second tracking data from the tissue container and the transport container at the first location with an electronic scanning system to ensure that the first and second tracking data are both associated with the at least one tissue sample at the point of removing the at least one tissue sample.

Regarding Claim 16, the prior art of Williamson does not teach a needle and a cutter disposed within the needle and the act of placing the tissue sample tray into the tissue container including flexing at least a portion of the tissue sample tray to correspond to a shape of the tissue container; (e) scanning the first data unit with a first tissue tracking system at the first location to associate the first data unit with the at least one tissue sample obtained at the first location; (f) transporting the tissue container to a second location, separated from the first location, a second tissue tracking system being located at the second location.

Regarding Claim 20, the prior art of Williamson does not teach the biopsy system including a cutter and a needle configured for collecting the at least one tissue sample, the biopsy system being associated with a tissue sample tray removably received within the biopsy system and the act of placing the tissue sample tray into the tissue container including flattening a portion of the tissue sample tray such that the tissue sample tray corresponds to a shape of the tissue container; (e) printing a second label associated with a transport container; (f) attaching the second label to the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE BRAZIN whose telephone number is (571)270-1457.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JB/
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1798